DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:  Claim 3 includes the prefix “bz’s” in line 2 and “bz’5” in line 3.  These are believed to be typographical errors and should be corrected to read “bis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim15 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 15 sets forth a use for a product obtained from the process of Claim 1, but fails to recite any active, positive process steps.  Claim 15 does not purport to claim a process, machine, manufacture, or composition of matter and therefore fails to comply with 35 U.S.C. 101.
Claim 15 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "said at least one lactone monomer" in line 2 and the limitation “said at least one second monomer” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 15, the term “including” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN106496531A) in view of Kobayashi et al. (JP3556785B2, cited in Applicant’s IDS).  Machine translations of both Chen and Kobayashi are referred to herein.
Regarding Claims 1, 10, and 14, Chen teaches a block copolymer of polycaprolactone (PCL) and polylactide (PLA) (Abstract).  These materials are recognized as being useful in medical and biomedical applications (p. 1, [0002]-[0003]).  The process for obtaining the block copolymer is illustrated at page 1, [0007].  In a first step, e-caprolactone monomer is combined with a primary alcohol initiator and tin (II) octoate catalyst and subjected to ring-opening polymerization.  The primary alcohol initiator may be n-butanol (p. 1, [0009]).  The resulting PCL is then combined with lactide monomer and tin (II) octoate and reacted to obtain the PCL-b-PLA block copolymer.  
Chen does not teach pre-treatment with a carbodiimide as claimed.
In the same field of endeavor, Kobayashi teaches a method for polymerizing a lactone in the presence of an initiator, a catalyst, and a carbodiimide (Abstract).  The method is used with monomers including e-caprolactone and catalysts including tin compounds (p. 2, [0008]), for example stannous octylate (i.e. tin (II) octoate) (p. 3, [0011]).  The specific carbodiimide compounds listed at page 3-4, [0013] are monomeric carbodiimides.
According to Kobayashi, polylactone resins obtained by ring-opening polymerization in the presence of a catalyst and initiator have poor hydrolysis resistance resulting from terminal -COOH groups (p. 1, [0002]-[0003]).  By carrying out polymerization in the presence of a carbodiimide, terminal carboxyl groups are consumed.  This leads to increased polymerization rate, improved mechanical properties, and improved hydrolysis resistance (p. 2, [0007]).  In addition, because the carbodiimide increases the reaction rate, the amount of catalyst used may be smaller than usual.  This leads to reduced decomposition during storage and improved long-term storage stability (p. 3, [0012]).
It would have been obvious to one of ordinary skill in the art at the time of filing to carry out Chen’s method of forming a PCL-b-PLA copolymer in the presence of Kobayashi’s monomeric carbodiimide compound for the benefit of improved mechanical properties and hydrolysis resistance; increased reaction rate; reduced decomposition during storage; and improved long-term storage stability.  Modification in this way reads on Claims 1, 10, and 14.
Regarding Claim 3, Kobayashi teaches aromatic carbodiimides including N,N’-bis(2,6-diisopropylphenyl)carbodiimide (p. 3-4, [0013]).
Regarding Claim 7, Chen’s Example 1 illustrates a caprolactone:lactide feed ratio of 2.4 mmol:3 mmol, or approximately 44.5:55.5 (p. 2, [0022]).  This falls within the claimed range.
Regarding Claim 8, Chen teaches polymerization at a temperature of 100-200°C (p. 2, [0012]).  This overlaps the claimed range of 150-250°C.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 11, Chen’s examples illustrate PCL-b-PLA copolymers having a Mn of 7,400 (p. 3, Example 4) to 26,100 (p. 3, Example 3).

Claims 1, 3, 7-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (US 2010/0093946) in view of Chen and Kobayashi.
Regarding Claims 1, 8, 9, and 14, Thatcher teaches bioabsorbable polymer compositions used to form medical devices (p. 2, [0040]).  The composition may comprise a copolymer of lactide and e-caprolactone (p. 3, [0050]).  Random copolymers are synthesized from lactide and e-caprolactone by ring-opening polymerization.  Caprolactone, lactide, stannous octoate, and a diol initiator are combined and reacted at 150°C while stirring (p. 6, [0064]).  Thatcher does not teach an initiator selected from the claimed group of compounds.
In the same field of endeavor, Chen teaches a copolymer of PCL and PLA (Abstract) useful in medical and biomedical applications (p. 1, [0002]-[0003]).  The process for obtaining the copolymer is illustrated at page 1, [0007].  The monomer is combined with a primary alcohol initiator and tin (II) octoate catalyst and subjected to ring-opening polymerization.  The primary alcohol initiator may be n-butanol (p. 1, [0009]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Chen’s n-butanol for use as the initiator in Thatcher’s method, as it is recognized as being suitable for use in ring-opening polymerization processes for obtaining copolymers of lactide and e-caprolactone using a stannous octoate catalyst.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Neither Thatcher nor Chen teach a carbodiimide compound as claimed.
In the same field of endeavor, Kobayashi teaches a method for polymerizing a lactone in the presence of an initiator, a catalyst, and a carbodiimide (Abstract).  The method is used with monomers including e-caprolactone and catalysts including tin compounds (p. 2, [0008]), for example stannous octylate (i.e. tin (II) octoate) (p. 3, [0011]).  The specific carbodiimide compounds listed at page 3-4, [0013] are monomeric carbodiimides.
According to Kobayashi, polylactone resins obtained by ring-opening polymerization in the presence of a catalyst and initiator have poor hydrolysis resistance resulting from terminal -COOH groups (p. 1, [0002]-[0003]).  By carrying out polymerization in the presence of a carbodiimide, terminal carboxyl groups are consumed.  This leads to increased polymerization rate, improved mechanical properties, and improved hydrolysis resistance (p. 2, [0007]).  In addition, because the carbodiimide increases the reaction rate, the amount of catalyst used may be smaller than usual.  This leads to reduced decomposition during storage and improved long-term storage stability (p. 3, [0012]).
It would have been obvious to one of ordinary skill in the art at the time of filing to carry out Thatcher’s method of forming a random copolymer of lactide and e-caprolactone in the presence of Kobayashi’s monomeric carbodiimide compound for the benefit of improved mechanical properties and hydrolysis resistance; increased reaction rate; reduced decomposition during storage; and improved long-term storage stability.  Modification in this way reads on Claims 1, 8, 9, and 14.
Regarding Claim 3, Kobayashi teaches aromatic carbodiimides including N,N’-bis(2,6-diisopropylphenyl)carbodiimide (p. 3-4, [0013]).
Regarding Claim 7, Thatcher’s examples illustrate a random copolymer of L-lactide and e-caprolactone with a molar ratio of 70:30 (p. 9, Table 1).
Regarding Claim 15, copolymers of lactide and caprolactone are recognized in the art as thermoplastics.  Thatcher teaches the use of such copolymers in various medical implants (p. 5, [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762